


Exhibit 10.4
BROCADE COMMUNICATIONS SYSTEMS, INC.
2009 DIRECTOR PLAN
(As amended and restated on April 7, 2015)
1. Purposes of the Plan. The purposes of this Plan are to attract the best
available personnel for service as Outside Directors of the Company, to provide
additional incentive to the Outside Directors of the Company in their
performance as Directors, and to encourage their continued service on the Board.
The Plan permits the grant of options and restricted stock units. All options
granted hereunder will be nonstatutory stock options.
The Plan originally was effective as of April 15, 2009. The Plan was first
amended and restated effective as of April 11, 2013. This amended and restated
Plan is effective as of April 7, 2015 (the “2015 Restatement Effective Date”),
subject to approval by a majority of the Company’s stockholders that are present
in person or by proxy at the Company’s 2015 Annual Meeting of Stockholders.
2. Definitions. As used herein, the following definitions will apply:
(a) “Annual Meeting” means the Company’s annual meeting of stockholders.
(b) “Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.
(c) “Award” means, individually or collectively, a grant under the Plan of
Options or Restricted Stock Units.
(d) “Board” means the Board of Directors of the Company, or a duly authorized
committee of the Board of Directors of the Company.
(e) “Change in Control” means the occurrence of any of the following events:
(i) Change in Ownership of the Company. A change in the ownership of the Company
which occurs on the date that any one person, or more than one person acting as
a group (“Person”), acquires ownership of the stock of the Company that,
together with the stock held by such Person, constitutes more than 50% of the
total voting power of the stock of the Company; or
(ii) Change in Effective Control of the Company. If the Company has a class of
securities registered pursuant to Section 12 of the Exchange Act, a change in
the effective control of the Company which occurs on the date that a majority of
members of the Board is replaced during any 12 month period by Directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election. For purposes of this
clause (ii), if any Person is considered to be in effective control of the
Company, the acquisition of additional control of the Company by the same Person
will not be considered a Change in Control; or
(iii) Change in Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the 12 month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than 50% of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions. For purposes
of this subsection (iii), gross fair market value means the value of the assets
of the Company, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.
For purposes of this Section 2(e), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

1

--------------------------------------------------------------------------------




Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
(f) “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or Treasury Regulation thereunder will include such
section or regulation, any valid regulation or other official applicable
guidance promulgated under such section, and any comparable provision of any
future legislation or regulation amending, supplementing or superseding such
section or regulation.
(g) “Common Stock” means the common stock of the Company.
(h) “Company” means Brocade Communications Systems, Inc., a Delaware
corporation, or any successor thereto.
(i) “Director” means a member of the Board.
(j) “Disability” means total and permanent disability as defined in section
22(e)(3) of the Code.
(k) “Employee” means any person, including officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor the payment of a Director’s fee by the Company will be sufficient
to constitute “employment” by the Company.
(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(m) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Market,
the Nasdaq Global Select Market or the Nasdaq Capital Market of The Nasdaq Stock
Market, its fair market value will be the closing sales price for such stock
(or, if no closing sales price was reported on that date, as applicable, on the
last trading date such closing sales price was reported) as quoted on such
exchange or system on the day of determination, as reported in The Wall Street
Journal or such other source as the Board deems reliable;
(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its fair market value will be the mean
between the high bid and low asked prices for the Common Stock on the day of
determination (or, if no bids and asks were reported on that date, as
applicable, on the last trading date such bids and asks were reported); or
 
(iii) In the absence of an established market for the Common Stock, the fair
market value thereof will be determined in good faith by the Board.
(n) “Inside Director” means a Director who is an Employee.
(o) “Option” means a stock option granted pursuant to the Plan.
(p) “Outside Director” means a Director who is not an Employee.
(q) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.
(r) “Participant” means the holder of an outstanding Award.
(s) “Plan” means this 2009 Director Plan, as it may be amended from time to
time.
(t) “Restricted Stock Unit” or “RSU” means a bookkeeping entry representing an
amount equal to the Fair Market Value of one Share, and granted to a Participant
pursuant to Section 6 of the Plan. Each restricted stock unit represents an
unfunded and unsecured obligation of the Company.
(u) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 13 of the Plan.
(v) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

2

--------------------------------------------------------------------------------




3. Stock Subject to the Plan.
(a) Stock Subject to the Plan. Subject to the provisions of Section 13 of the
Plan, the maximum aggregate number of Shares that may be awarded under the Plan
is 3,000,000 Shares (the “Pool”), plus any Shares subject to stock options or
similar awards granted under the Company’s 1999 Director Plan that expire or
otherwise terminate without having been exercised in full and Shares issued
pursuant to awards granted under the Company’s 1999 Director Plan that are
forfeited to or repurchased by the Company, with the maximum number of Shares to
be added to the Plan pursuant to this clause equal to 870,000 Shares. The Shares
may be authorized, but unissued, or reacquired Common Stock.
(b) Lapsed Awards. If an outstanding Award expires or becomes unexercisable
without having been exercised in full, or with respect to Restricted Stock
Units, is forfeited to the Company due to failure to vest, the unpurchased or
forfeited Shares which were subject thereto will become available for future
grant or sale under the Plan (unless the Plan has terminated). Shares that have
actually been issued under the Plan will not be returned to the Plan and will
not become available for future distribution under the Plan. Shares used to pay
the exercise price of an Award or to satisfy the tax withholding obligations
related to an Award will not become available for future grant or sale under the
Plan.
(c) Full Value Awards. As of the 2015 Restatement Effective Date, an Award of
Restricted Stock Units will be counted against the Pool as 2.03 Shares for every
1 Share subject to such Award. To the extent that an Award counted as 2.03
Shares against the Pool at the time of grant pursuant to the preceding sentence
is forfeited or repurchased by the Company and returned to the Plan (e.g., upon
Award termination), the Plan will be credited with 2.03 Shares that will
thereafter be available for future issuance under the Plan.
 
4. Options.
(a) Administration of Option Grants.
(i) All grants of Options under the Plan will be made in accordance with the
provisions of Sections 7 and 8. The Board may, in its sole discretion, provide
that one or more Outside Directors are not eligible to receive grants of Options
for specified periods of time.
(ii) In the event that any Option granted under the Plan would cause the number
of Shares subject to outstanding Options plus the number of Shares previously
purchased under Options to exceed the Pool, then the remaining Shares available
for Option grant will be granted under Options to the Outside Directors on a pro
rata basis. No further grants will be made until such time, if any, as
additional Shares become available for grant under the Plan through action of
the Board or the stockholders to increase the number of Shares which may be
issued under the Plan or through cancellation or expiration of Options
previously granted hereunder.
(b) Prohibition Against Repricing. Subject to the provisions of Section 13 of
the Plan, without stockholder approval, the terms of any Option may not be
amended to reduce the exercise price of the Option or to cancel the Option in
exchange for cash, other Awards or Options with an exercise price that is less
than the exercise price of the original Option.
5. Exercise of Options.
(a) Procedure for Exercise of an Option; Rights as Stockholder.
(i) Any Option granted hereunder will be exercisable at such times as are set
forth in Section 7 or 8, as applicable.
(ii) An Option may not be exercised for a fraction of a Share.
(iii) An Option will be deemed to be exercised when the Company receives:
(x) written or electronic notice of exercise (in accordance with the terms of
the Option) from the person entitled to exercise the Option and (y) full payment
for the Shares with respect to which the Option is exercised (together with any
applicable tax withholding). Full payment may consist of any consideration and
method of payment allowable under Section 11 of the Plan. Shares issued upon
exercise of an Option will be issued in the name of the Participant or, if
requested by the Participant, in the name of the Participant and his or her
spouse. Until the Shares are issued (as evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company),
no right to vote or receive dividends or any other rights as a stockholder will
exist with respect to the Shares subject to any Option, notwithstanding the
exercise of the Option. The Company will issue (or cause to be issued) such
Shares promptly. No adjustment will be made for a dividend or other right for
which the record date is prior to the date the stock certificate is issued,
except as provided in Section 13 of the Plan.
(iv) Exercise of an Option in any manner will result in a decrease in the number
of Shares which thereafter may be available, both for purposes of the Plan and
for sale under the Option, by the number of Shares as to which the Option is
exercised.

3

--------------------------------------------------------------------------------




(b) Termination of Continuous Status as a Director. Subject to Section 13, in
the event an Participant’s status as a Director terminates (other than upon the
Participant’s death or Disability), the Participant may exercise his or her
Option, but only within 3 months following the date of such termination, and
only to the extent that the Participant was entitled to exercise it on the date
of such termination (but in no event later than the expiration of its 7 year
term). To the extent that the Participant was not entitled to exercise an Option
on the date of such termination, and to the extent that the Participant does not
exercise such Option (to the extent otherwise so entitled) within the time
specified herein, the Option will terminate.
 
(c) Disability of Participant. In the event Participant’s status as a Director
terminates as a result of Disability, the Participant may exercise his or her
Option, but only within 12 months following the date of such termination, and
only to the extent that the Participant was entitled to exercise it on the date
of such termination (but in no event later than the expiration of its 7 year
term). To the extent that the Participant was not entitled to exercise an Option
on the date of termination, or if he or she does not exercise such Option (to
the extent otherwise so entitled) within the time specified herein, the Option
will terminate and the Shares covered by such Option will revert to the Plan.
(d) Death of Participant. If a Participant dies while still a Director, the
Participant’s estate or a person who acquired the right to exercise the Option
by bequest or inheritance may exercise the Option, but only within 12 months
following the date of death, and only to the extent that the Participant was
entitled to exercise it on the date of death (but in no event later than the
expiration of its 7 year term). To the extent that the Participant was not
entitled to exercise an Option on the date of death, and to the extent that the
Participant’s estate or a person who acquired the right to exercise such Option
does not exercise such Option (to the extent otherwise so entitled) within the
time specified herein, the Option will terminate and the Shares covered by such
Option will revert to the Plan.
6. Restricted Stock Units.
(a) Procedures for Grants.
All grants of Restricted Stock Units under the Plan will be made in accordance
with the provisions of Sections 7 and 8. The Board may, in its sole discretion,
provide that one or more Outside Directors are not eligible to receive grants of
Restricted Stock Units for specified periods of time.
(b) Form and Timing of Payment. Restricted Stock Units will be settled in
Shares, on a one unit for one Share basis. When Shares are paid to the
Participant in payment for the Restricted Stock Units, par value ($.001 per
share) will be deemed paid by the Participant for each Restricted Stock Unit by
services rendered by the Participant. Payment of earned Restricted Stock Units
will be made as soon as practicable after the date(s) determined by the Board
but no later than March 15th of the calendar year following the applicable
vesting date.
(c) Cancellation. On the date of Participant’s termination as a Director, all
unvested Restricted Stock Units will be forfeited to the Company.
(d) Additional RSU Terms.
(i) Company’s Obligation to Pay. Unless and until the Restricted Stock Units
have vested in the manner set forth above, the Participant will have no right to
payment of such Restricted Stock Units. Prior to actual payment of Shares upon
the vesting of any Restricted Stock Units, such Restricted Stock Units will
represent an unsecured obligation. Payment of any vested Restricted Stock Units
will be made in whole Shares.
(ii) Rights as Stockholder. Neither the Participant nor any person claiming
under or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Participant (including
through electronic delivery to a brokerage account). After such issuance,
recordation and delivery, the Participant will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.
7. Equity Awards.
(a) Option Grants. Unless and until otherwise determined by the Board, no
Options will be granted to Directors under the Plan after April 10, 2013.
 
(b) Annual RSU Grant.

4

--------------------------------------------------------------------------------




(i) Grant. Each Outside Director, including an Outside Director who first
becomes an Outside Director by election at an Annual Meeting, will automatically
be granted Restricted Stock Units having a “Value” (as defined below) equal to
$200,000 (the “Annual RSU Grant”) annually on the date of the Annual Meeting,
provided that such Outside Director continues to be an Outside Director
immediately following such Annual Meeting. For purposes of the Plan, “Value”
means, with respect to any Award of RSUs, the Fair Market Value of the Shares
subject thereto on the grant date of the Award, or such other methodology the
Board or the Compensation Committee of the Board may determine prior to the
grant of the RSUs becoming effective, as applicable. The amount of RSUs in the
Annual RSU Grant will be rounded up to the next whole number if the calculation
of Value results in a number that is not a whole number.
(ii) Vesting for Annual Grants. Subject to Section 13, the Annual RSU Grant will
vest and become payable as to 100% of the Shares subject to the Annual RSU Grant
on the earlier of the 1 year anniversary of the date of grant or the next Annual
Meeting, provided that the Director continues to serve as a Director on such
date.
(c) Pro-Rated RSU Grant for Outside Directors Appointed Between Annual Meetings.
Each individual who first becomes an Outside Director, other than at an Annual
Meeting, will automatically be granted Restricted Stock Units having a pro-rated
“Value” determined in Section 8 based on the portion of the year remaining from
the date of appointment until the next Annual Meeting (“Pro-Rated RSU Grant”).
The Pro-Rated RSU Grant will be provided on the date on which such person first
becomes an Outside Director. Notwithstanding the foregoing, an Inside Director
who ceases to be an Inside Director but who remains a Director will not receive
a Pro-Rated RSU Grant.
(i) Vesting for Pro-Rated RSU Grants. Subject to Section 13, the Pro-Rated RSU
Grant will vest and become payable as to 100% of the Shares subject to the
Pro-Rated RSU on the date of the next Annual Meeting, provided that the Outside
Director continues to serve as an Outside Director on such date.
8. Pro Ration Policy for Outside Directors Appointed Between Annual Meetings. An
Outside Director who first becomes an Outside Director other than at an Annual
Meeting is eligible for a Pro-Rated RSU Grant. The Value of the Pro-Rated RSU
Grant for Directors appointed in any calendar month other than the month in
which the Annual Meeting is held will be calculated on a pro-rata monthly basis
by multiplying $16,667 (1/12th of the Annual RSU Grant) by the number of whole
months following the month of appointment until the next Annual Meeting,
including the month in which the next Annual Meeting is to be held (assuming for
purposes of this forward-looking calculation that the next Annual Meeting will
be held in the same calendar month as the mostly recently held Annual Meeting).
The Value of the Pro-Rated RSU Grant for Directors appointed during the calendar
month in which the Annual Meeting is held will be calculated as follows:
(a) Appointment on the date of the Annual Meeting or after the date of the
Annual Meeting but prior to the end of the month in which the Annual Meeting is
held: 100% of the Annual RSU Grant.
(b) Appointment prior to the date of the Annual Meeting but in the month in
which the Annual Meeting is held: 0% of the Annual RSU Grant.
(c) The number of RSUs in the Pro-Rated RSU Grant will be rounded up to the next
whole number if the pro-ration calculation results in a number that is not a
whole number. In no event will the amount of a Pro-Rated RSU Grant exceed the
amount of an Annual RSU Grant.
9. Eligibility. Awards may be granted only to Outside Directors. All Options
will be granted in accordance with the terms set forth in Section 4 hereof. All
Restricted Stock Units will be granted in accordance with the terms set forth in
Section 6.
 
The Plan will not confer upon any Participant any right with respect to
continuation of service as a Director or nomination to serve as a Director, nor
will it interfere in any way with any rights which the Director or the Company
may have to terminate the Director’s relationship with the Company at any time.
10. Term of Plan. The Plan will continue in effect until the tenth anniversary
of the Plan’s initial effectiveness unless sooner terminated under Section 15 of
the Plan.
11. Form of Consideration. The consideration to be paid for the Shares to be
issued upon exercise of an Option, including the method of payment, will consist
of:
(i) cash;
(ii) check;
(iii) other Shares which have a Fair Market Value on the date of surrender equal
to the aggregate exercise price of the Shares as to which said Option will be
exercised;

5

--------------------------------------------------------------------------------




(iv) net issue exercise, whereby Participant surrenders an Option at the
principal office of the Company (or such other office or agency as the Company
may designate) together with a properly completed and executed exercise notice
reflecting such election, in which event the Company will issue to the
Participant that number of Shares computed using the following formula:


 
 
 
X
 =
Y (A -  B)
 
 
A

Where:
X=
the number of Shares to be issued to Participant;

Y=
the number of Shares subject to the Option or, if only a portion of the Option
is being exercised, the portion of the Option being cancelled (at the date of
such calculation);

A=
the Fair Market Value of one Share (at the date of such calculation);

B=
the exercise price per Share of the Option (as adjusted to the date of the
calculation);

(v) consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan; or
(vi) any combination of the foregoing methods of payment.
12. Non-Transferability of Awards. Except as described in the Award Agreements,
Awards may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Participant, only
by the Participant. Upon any attempt to sell, pledge, assign, hypothecate,
transfer or otherwise dispose of an Award, the Award immediately will become
null and void.
13. Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.
(a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of Shares covered by each outstanding
Award, the number of Shares which have been authorized for issuance under the
Plan but as to which no Awards have yet been granted or which have been returned
to the Plan upon cancellation or expiration of an Award, as well as the price
per Share covered by each such outstanding Award will be proportionately
adjusted for any increase or decrease in the number of issued Shares resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued Shares effected without receipt of consideration by the
Company; provided, however, that conversion of any convertible securities of the
Company will not be deemed to have been “effected without receipt of
consideration”; provided, further, that the number of Shares subject to
subsequently granted Pro-Rated RSU Grants, and Annual RSU Grants will not be
proportionately adjusted. Except as expressly provided herein, no issuance by
the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, will affect, and no adjustment by reason thereof
will be made with respect to, the number or price of Shares subject to an Award.
(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, to the extent that an Option has not been previously
exercised or a Restricted Stock Unit has not vested, it will terminate
immediately prior to the consummation of such proposed action.
(c) Change in Control.
(i) In the event of a Change in Control, outstanding Awards may be assumed or
equivalent Awards may be substituted by the successor corporation or a Parent or
Subsidiary thereof (the “Successor Corporation”). If an Award is assumed or
substituted for, the Award or equivalent award will continue to be exercisable
or vest as provided in Section 7, as applicable, for so long as the Participant
serves as a Director or a director of the Successor Corporation. Following such
assumption or substitution, if the Participant’s status as a Director or
director of the Successor Corporation, as applicable, is terminated other than
upon a voluntary resignation by the Participant, the Award or award will become
fully exercisable, including as to Shares for which it would not otherwise be
exercisable. Thereafter, the Award or award will remain exercisable in
accordance with Sections 5(b) through (d) above.

6

--------------------------------------------------------------------------------




(ii) If the Successor Corporation does not assume an outstanding Option or
substitute for it an equivalent option, the Option will become fully vested and
exercisable, including as to Shares for which it would not otherwise be
exercisable. In such event the Board will notify the Participant that the Option
will be fully exercisable for a period of 30 days from the date of such notice,
and upon the expiration of such period the Option will terminate. If the
Successor Corporation does not assume an outstanding grant of Restricted Stock
Units or substitute for it an equivalent award, the grant of Restricted Stock
Units will vest immediately prior to the consummation of the applicable
transaction.
(iii) For the purposes of this Section 13(c), an Award will be considered
assumed if, following the Change in Control, the Award confers the right to
purchase or receive, for each Share subject to the Award immediately prior to
the Change in Control, the consideration (whether stock, cash, or other
securities or property) received in the Change in Control by holders of Common
Stock for each Share held on the effective date of the transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding Shares). If such consideration
received in the Change in Control is not solely common stock of the successor
corporation or its Parent, the Board may, with the consent of the successor
corporation, provide for the consideration to be received upon the exercise of
the Option, or upon the payout of a Restricted Stock Unit, for each Share
subject to the Award, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the Change in Control.
14. Amendment and Termination of the Plan.
(a) Amendment and Termination. The Board may at any time amend, alter, suspend,
or discontinue the Plan. For example, but not by way of limitation, the Board
may amend the provisions of Sections 7 and 8 regarding the number, type and
timing of awards to be granted in the future (subject to Section 15). No
amendment, alteration, suspension, or discontinuation will be made which would
impair the rights of any Participant under any grant theretofore made, without
his or her consent. In addition, to the extent necessary and desirable to comply
with Applicable Laws, the Company will obtain stockholder approval of any Plan
amendment in such a manner and to such a degree as required.
 
(b) Effect of Amendment or Termination. Any such amendment or termination of the
Plan will not affect Awards already granted and such Awards will remain in full
force and effect as if this Plan had not been amended or terminated.
15. Limit on Granting of Awards. Notwithstanding any contrary provision of the
Plan, during any fiscal year of the Company, no Outside Director may be granted
Awards having a total value (calculated as of the date of grant) greater than
$750,000. For this purpose, value for an Option will mean the grant date fair
value of the Option using the valuation methodology used by the Company in its
financial statements for that fiscal year and value for RSUs will mean the grant
date Fair Market Value of the Shares covered by the RSU.
16. Conditions Upon Issuance of Shares.
(a) Shares will not be issued under any Award unless the issuance and delivery
of such Shares pursuant thereto, and in the case of an Option, the exercise of
such Option, will comply with all relevant provisions of law, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, the rules
and regulations promulgated thereunder, state securities laws, and the
requirements of any stock exchange upon which the Shares may then be listed, and
will be further subject to the approval of counsel for the Company with respect
to such compliance.
(b) As a condition to the exercise of an Award, the Company may require the
person exercising such Award to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares, if, in the opinion of
counsel for the Company, such a representation is required by any of the
aforementioned relevant provisions of law.
(c) Inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, will relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority will not have been obtained.
17. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as will be sufficient
to satisfy the requirements of the Plan.
18. Award Agreement. Awards will be evidenced by written award agreements in
such form as the Board will approve.
19. Stockholder Approval. The amended and restated Plan will be subject to
approval by the stockholders of the Company at the Company’s 2015 Annual
Meeting. Such stockholder approval will be obtained in the degree and manner
required under Applicable Laws.

7

--------------------------------------------------------------------------------




20. No Guarantee of Continued Service. The Plan will not confer upon any
Participant any rights with respect to continuation of service as a Director or
other service provider to the Company or nomination to serve as a Director, nor
will it interfere in any way with any rights which the Director of the Company
may have to terminate the Director’s relationship with the Company at any time.
21. Administration of the Plan. It shall be the duty of the Board to administer
the Plan in accordance with the Plan’s provisions. The Board shall have all
powers and discretion necessary or appropriate to administer the Plan and to
control its operation, including, but not limited to, the power to (a) prescribe
the terms and conditions of the Awards, (b) interpret the Plan and the Awards,
(c) adopt such procedures and subplans as are necessary or appropriate for the
purpose of satisfying applicable foreign laws or for qualifying for favorable
tax treatment under applicable foreign laws, (d) adopt rules for the
administration, interpretation and application of the Plan as are consistent
therewith, and (e) interpret, amend or revoke any such rules.



8